SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedSeptember 30, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-184832 NEXUS ENTERPRISE SOLUTIONS, INC. (Exact Name of Small Business Issuer as specified in its charter) Wyoming 45-2477894 (State or other jurisdiction) (IRS Employer File Number) 5340 N. Federal Highway Suite 206 Lighthouse Point, FL (Address of principal executive offices) (zip code) 800-781-7970 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNo þ As of November 6, 2013, registrant had outstanding 19,916,648shares of the registrant's common stock. EXPLANATORY NOTE Nexus Enterprise Solutions, Inc. is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to the Company’s quarterly report on Form 10-Q for the period ended September 30, 2013, filed with the Securities and Exchange Commission on November 7, 2013 (the “Original Filing Date”), in order to provide restated financial statements and footnotes as discussed in Note 7 to the accompanying restated unaudited financial statements.The changes made to the financial statements relate to the amount of revenue generated by the company, which was previously listed under cost of sales.The Section titled Management’s Discussion and Analysis and Plan of Operation has also been revised to include the changes made to the financial statements.No other changes have been made to the Form 10-Q.This Amendment speaks as of the Original Filing Date, does not reflect events that may have been subsequent to the Original Filing Date, and does not modify or update in any way other disclosures made in the Form 10-Q. FORM 10-Q/A NEXUS ENTERPRISE SOLUTIONS, INC. TABLE OF CONTENTS PART IFINANCIAL INFORMATION
